Citation Nr: 0209873	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paraplegia as secondary to service-connected schizophrenia.

(The issue of entitlement to service connection for 
paraplegia as secondary to service-connected schizophrenia 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for paraplegia as secondary to service-connected 
schizophrenia. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

In July 2001, the Board denied the current claim on the basis 
that new and material evidence had not been submitted.  The 
Board's decision did not discuss or cite the VCAA.

Pursuant to a joint motion citing the VCAA, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated the July 
2001 Board decision and remanded the matter to provide the 
Board with an opportunity to readjudicate the claim under the 
new legislation.  38 U.S.C.A. § 7252(a) (West 1991 & Supp. 
2002); see Luyster v. Gober, 14 Vet. App. 186 (2000); see 
also Holliday v. Principi, 14 Vet. App. 280 (2001). 

Pursuant to the CAVC's remand, the case has since been 
returned to the Board for further appellate review.

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the service 
connection claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for paraplegia as secondary to service-connected 
schizophrenia.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

The veteran has submitted competent medical evidence to the 
effect that he has post traumatic stress disorder and that it 
is related to service.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1. In April 1994, the RO denied entitlement to service 
connection for paraplegia as secondary to service-
connected schizophrenia, and the decision became final.

2. The evidence submitted since the April 1994 decision bears 
directly and substantially upon the issue of entitlement 
to service connection for paraplegia as secondary to 
service-connected schizophrenia and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1994 decision, wherein the 
RO denied entitlement to service connection for paraplegia as 
secondary to service-connected schizophrenia, is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 1967 to 
February 1969.  He is service connected at 100 percent for 
schizophrenia, paranoid type, effective February 14, 1969.  

The veteran contends that his paraplegia is secondary to his 
service-connected schizophrenia because his psychiatric 
disorder was symptomatic at the time of a 1970 motor vehicle 
accident, which caused his spinal cord injury with resulting 
paraplegia.  

The evidence of record prior to the April 1994 rating 
decision wherein the RO denied entitlement to service 
connection for paraplegia as secondary to service-connected 
schizophrenia is reported in pertinent part below.

The VA psychiatric examination in November 1969 showed that 
the veteran was disoriented and delusional.  No suicidal 
ideation was indicated.  Emergent hospitalization was 
recommended for his service connected schizophrenia, 
undifferentiated type.  He was unable to manage VA benefits.

The VA hospitalization records for the period from November 
1969 to April 1970 reflect treatment for the veteran's 
hallucinations, anger, lack of self-control, poor judgment, 
absent insight, with eventual remission of symptoms and a 
final diagnosis of chronic undifferentiated type 
schizophrenia.  No suicidal ideation was indicated.  He 
seemed to be able to manage his VA funds.

The VA psychiatric examination in July 1970 showed that the 
veteran was suffering from nightmares, hallucinations, 
disorientation, homicidal ideas, poor memory, no insight and 
poor judgment.  No suicidal ideation was indicated.  The 
diagnosis was unchanged.  He was unable to handle VA funds.

A police report documents a July 1970 motorcycle accident, 
noting that the cause of the accident started with an 
automobile driver's moving from the right to the left lane 
before an intersection and then, without signaling, making a 
right turn at the intersection across the right lane in front 
of where the veteran was driving his motorcycle.  The veteran 
crashed into the right side of the automobile as a result. He 
sustained serious injuries.  The automobile driver was 
charged with negligence. The veteran was not shown to be at 
fault in the accident.

VA hospitalization following the accident, from July 1970 to 
April 1971, involved treatment of a spinal cord injury 
sustained by the veteran resulting in paraplegia.  It was 
reported that, when he was informed that the injury may have 
permanent residuals, including the inability to walk or to 
have children, he became very depressed and attempted suicide 
by injuring himself in both arms.  The final diagnoses were 
compressive fracture of a thoracic vertebra, traumatic 
myelitis, neurogenic bladder secondary to spinal cord injury, 
and psychoneurosis manifested by paranoid reaction and marked 
depression.

The transcript of a May 1983 personal hearing reflects the 
veteran's testimony that he deliberately crashed his 
motorcycle into the back end of the automobile on a straight 
road.  He mentioned that he had taken medication for 
schizophrenia earlier in the day before the accident.

A statement from ACH (initials) dated in February 1984 was 
received by the RO in 1986.  ACH stated that she was involved 
in the July 1970 motor vehicle accident and was legally found 
not at fault.  In the "criminal trial," the veteran 
reportedly admitted that he tried to commit suicide and this 
reportedly was one of the reasons that the judge found ACH 
not guilty, according to her statement.

On a VA psychiatric examination in May 1985, medical history 
was recorded that the veteran made a suicidal attempt in 1970 
while he was driving his motorcycle by "throwing himself 
with the motorcycle" in front of a running car, and 
sustaining his spinal cord injury as a result.

In September 1992, psychiatrist Dr. JOFC reported a history 
that the veteran was hospitalized in 1970 due to several 
depressive episodes and a schizophrenic process.  He 
reportedly attempted suicide in July 1970 and suffered a 
fracture in the first thoracic vertebra, which caused 
paraplegia.  He reportedly had attempted suicide three times 
from 1970 to 1971.

In November 1993, copies of medical records from Fajardo 
District Hospital and Puerto Rico Medical Center were 
received covering treatment of the veteran from the day he 
was injured in the motor vehicle accident in July 1970.  He 
suffered from paraplegia and urinary incontinence.  He was 
oriented to time, person and place.  No reference to any 
suicidal ideation was made.

In April 1994, the San Juan RO, following motion by the 
veteran that his claim be reopened based upon the submission 
of new and material evidence, determined that the evidence 
was new and relevant, but that the veteran's claim 
nonetheless remained denied.  The veteran was notified of 
this, and of appellate rights and procedures, by means of a 
letter dated April 15, 1994.  
He submitted a notice of disagreement in the form of a VA 
Form 9, Appeal to Board of Veterans' Appeals, in June 1994, 
after which a statement of the case was issued in September 
1994.  No document was thereafter received that would 
constitute a timely substantive appeal.

The evidence associated with the claims file subsequent to 
the RO's April 1994 rating decision is reported in pertinent 
part below.

The veteran's mother submitted a statement in March 1996 that 
he was suicidal when he was separated from active duty.  He 
reportedly was heavily medicated following active service 
with continued thoughts of suicidal ideation.  She stated 
that doctors had told her this.  The idea of committing 
suicide reportedly grew in his mind following separation.

In a May 1998 report of psychiatric examination by Dr. PJCM, 
history was recorded that the veteran heard a voice telling 
him to kill himself when he was riding a motorcycle in July 
1970.  He reportedly rammed the back of the vehicle in front 
of him.  The resultant injury was spinal cord trauma with 
paraplegia, loss of sphincter control, and loss of sexual 
functioning.  His psychological reaction was described as one 
of isolation, depression, anger, irritability and 
accentuation of his chronic symptoms.  

The May 1998 mental status examination indicated that he 
looked depressed.  His mood was described as depressed, and 
this reportedly was not his first depression. He reportedly 
was chronically suicidal and, in the 1970-1971 time frame, he 
reportedly had three gestures the details of which he could 
not remember well.  It was recorded that only the thought of 
how it would affect his mother kept him alive. The diagnoses 
included major depressive episode, recurrent, moderately 
severe, manifested by a depressed mood, sad affect, suicidal 
ideation, anhedonia, impaired neurovegetative functions, loss 
of interest in his surroundings, and social isolation. 


The May 1998 examiner stated that the veteran had been under 
his care since June 1997 for treatment-resistant depression.  
The examiner's opinion was that the diagnosis of 
schizophrenia was probably acceptable at the time of its 
original manifestation.  Since that time, it was stated that 
diagnostic criteria had been changed.  On this basis, the 
historical clinical data reportedly were compatible with the 
diagnosis of post-traumatic stress disorder that had started 
in Vietnam and persisted.  

Lastly, the May 1998 examiner recorded that the resultant 
suicide attempt in 1970 was part of the veteran's illness 
and, therefore, service connected.  The veteran was said to 
possess sufficient mental capacity to handle his own 
financial affairs.

In May 2001, Dr. JEAM, stated that during the veteran's 
paralyzing motorcycling accident, the veteran was apparently 
having a psychotic episode and attempting suicide.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id. at 
1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  



It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).






Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen, 
supra.  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Principi, 7 Vet. 
App. 439 (1995). 





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Finality and Materiality

The final April 1994 RO decision establishes the claim was 
denied on the basis that evidence, particularly the police 
report of the 1970 vehicular collision, demonstrated the 
cause of the incident was the negligent driving of ACH, a 
third party.

The competent and probative evidence of record at the time of 
the April 1994 included treatment records from 1969 to 1971, 
immediately before and after the motor vehicle incident that 
caused the veteran's paraplegia.  These records repeatedly 
note that he was not experiencing suicidal ideation as a 
symptom of his schizophrenia, despite the manifestation of 
other symptoms, such as anger, hallucinations, lack of self-
control, and poor judgment.


The evidentiary record at the time of the April 1994 RO 
decision also included numerous lay statements many years 
after the 1970 vehicular collision.  These statements report 
that the veteran intentionally caused the vehicular collision 
in an attempt at suicide and that he had been taking 
medication earlier in the day for his service-connected 
schizophrenia. 

The record at the time of the April 1994 RO decision 
established conflicting statements both in favor and against 
the claim.  The RO discredited the veteran's account that he 
was attempting suicide - as a symptom of his schizophrenia - 
by ultimately giving less probative value to the delayed 
statements that he was committing suicide and that he was on 
medication at the time he was paralyzed.

A review of the statements from medical professionals at the 
time of the April 1994 RO decision shows that although 
physicians reported a history of suicide, no physician linked 
schizophrenia as the cause of the injury that, in turn, 
caused paraplegia.

The competent and probative evidence associated with the 
claims file since the April 1994 RO decision includes a May 
1998 physician opinion, which considered a history of 
auditory hallucinations, including one in which a voice told 
the veteran to kill himself.  

The May 1998 physician opined the 1970 vehicular collision 
was a suicide attempt related to schizophrenia, and that the 
resulting injury was therefore service-connected.  This is 
the first competent medical opinion in favor of the claim to 
adequately address secondary service connection.

The record subsequent to the RO's April 1994 decision also 
includes a May 2001 medical statement that the veteran was 
having a psychotic episode at the time of the 1970 vehicular 
collision.  The record prior to the April 1994 RO decision 
did not include a competent medical statement to this effect.




The May 1998 and May 2001 physician opinions were not of 
record at the time of the previous determination, and the 
substance of their opinions is not merely cumulative of 
evidence already of record.  Presuming the credibility of 
these statements, as required under Justus, supra, they are 
significant enough that they must be considered to decide the 
merits of the claim, as they bear directly on the issue of 
causation.  Anglin, supra.

Therefore, contrary to the RO's May 2000 determination, see 
Barnett, supra, the Board finds that the evidence submitted 
since the April 1994 decision contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  Hodge, supra.  

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
paraplegia as secondary to service-connected schizophrenia, 
the appeal is granted to this extent.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  
We are in the process of updating the form to reflect changes 
in the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



